IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRACEE MANN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5685

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND PUBLIX
SUPER MARKETS, INC.,

      Appellees.

_____________________________/

Opinion filed March 17, 2015.

An appeal from an order of the State of Florida, Reemployment Assistance
Appeals Commission.
Frank E. Brown, Chairman.

Tracee Mann, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., MARSTILLER and OSTERHAUS, JJ., CONCUR.